DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed October 19, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-7 and 9-15 are pending.
4.	In the replies filed on January 19, 2021 and April 30, 2021, applicant elected Group I, now claims 1-7, 9, and 15, and proanthocyanidin for the species with traverse.
5.	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-7, 9, and 15 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
8.	Claims 1-5, 7, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
…the claims as amended specify a cosmetic composition for skin and/or hair and recite two allegedly “natural’ products and also “something more.” Claim 1 as amended recites that the claimed composition includes “at least one active agent chosen from antioxidants, moisturizing agents, desquamating agents, agents which improve the barrier function, depigmenting agents, and agents which improve cutaneous microcirculation.”

That is, the “at least one active agents chosen from ...”, which are drawn to those suitable for skin and hair compositions, can be viewed to add something more to take the claim, when viewed as a whole into something that is directed to more than a natural phenomenon and transforms the composition into one suited for cosmetic application for skin and/or hair.

However, as discussed in the previous Office action, the additional active agents can also be drawn to naturally occurring compounds such as vitamin C and vitamin E.  There is no evidence to show that mixing these naturally occurring compounds with the claimed extracts produces a composition with a markedly distinct characteristic.  In addition, in regards to the intended uses claimed by applicant, these are not considered to lend “something more” to the claimed composition.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception 
Applicant also argues “It is also noted that there was no specific reasoning in the Office Action as to why claim 8 (on which the amended matter is based) should be rejected as there was for claim e.g., claim 1, 4, 5, 7 and the vitamin E recited in claim 9.”  However, the pages 3 and 4 of the previous Office action specifically addressed the addition of vitamin E or vitamin C to the composition.  The addition of these naturally occurring ingredients was not considered to lend a marked distinction to the claimed composition.  Combining naturally occurring ingredients together is not considered to lend a marked distinction to the naturally occurring ingredient unless the combination is demonstrated to result in a marked distinction in comparison with the naturally occurring counterparts.
In regards to new claim 15, this composition is also drawn to a combination of naturally occurring ingredients found in grapeseed extract and Picea abies extract.  The claims require a range of percentages for each ingredient.  As discussed above and in the previous Office action, a combination of extracts is not considered to be significantly more unless a marked distinction is shown.  There is no evidence that mixing the two claimed extracts produces a composition with a marked distinct.  Pages 20 and 21 of the specification do show a combination of a specific grapeseed extract and a specific Picea abies (spruce) extract that display a markedly distinct characteristic.  However, these results are only shown for a single embodiment.  The claims are not limited to this embodiment.  Thus, these results are not considered to be sufficient to overcome this rejection.

Claim Rejections - 35 USC § 103
9.	Claims 1-7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnas (WO 2009/101261) and Peron (WO 2011/128714) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
…Ahlnas does not teach a cosmetic composition having antioxidant properties towards skin.

Peron (WO2011/128714) discloses a cosmetic composition comprising a derivatized polyphenol resulting from esterification/etherification of a polyphenol, wherein said polyphenol may be a monomeric and/or oligomeric proanthocyanidin (OPC) from grape-seed extract. This document teaches nothing more than polyphenols having antioxidant, said properties being maintained when all the phenolic functions of the polyphenols are esterified or etherified.

In the absence of any disclosure or incentive in Ahlnas or Peron relating to the anti-oxidative effect of spruce on skin cell defenses, the person skilled in the art would not find any motivation to combine proanthocyanidin(s) with a spruce extract to arrive to a cosmetic composition having antioxidant properties on skin and hair. Certainly there would be no expectation that the specific spruce extract and grapeseed extract at the levels recited in new claim 15 would be able to induce production of HO-1 antioxidant enzyme in normal human dermal fibroblasts in the synergistic manner shown in Example 2.

In response to applicant's argument that the reference do not teach the same uses as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composition taught by the combination of the prior art is structurally the same as the claimed composition.  The ingredients taught by the prior art would possess the same antioxidant properties claimed because a compound and its properties cannot be separated.  Therefore, the composition taught by the prior art would be capable of 
In regards to new claim 15, Peron teach that the catechins, epicatechin, and oligimeric proanthocyandins can be ingredients in the composition (see page 12).  In addition, the synergistic results shown in Example 2 are not considered to render claim 15 patentable because the results shown in Example 2 are for a specific embodiment that is not commensurate in scope with claim 15.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655